Case 3:18-cr-00356-S Document 253-2 Filed 11/25/20   Page 1 of 2 PageID 2861




         EXHIBIT B
       Case 3:18-cr-00356-S Document 253-2 Filed 11/25/20                                                                                                                                      Page 2 of 2 PageID 2862

         Exhibit 3 focuses on the three components of the primary recidivism definition and illustrates
the distribution of recidivating activity type.18 The level of recidivism under each individual primary
recidivism definition element is proportional across the CHCs. Supervision violations are the largest
type of recidivism behavior, accounting for an average 45 percent of recidivism across the CHCs.
Arrests without known conviction dispositions account for an average 33 percent of recidivism
events across the CHCs. Finally, new offense re-conviction accounts for an average 22 percent of
recidivism events across the CHCs. Similar proportions of behavior types across the CHCs suggest
that the results from a recidivism analysis conducted on any one recidivism element alone will
produce results similar to those obtained using the combined three elements of the primary
recidivism definition.19


         2. Criminal History Points

        Exhibit 4 appears at the end of                                  Percent Recidivating Within Two Years (Primary Definition),
the report, but its data are displayed in                                                by Criminal History Points
                                                                                                                     Recidivism Sample 2003
the sidebar graphic to the right. The                                    70
data reflect the primary recidivism                                      60
definition. Offenders with 20 or more
                                                  Percent Recidivating




                                                                         50
criminal history points are all grouped
into the last category. As the data in                                   40

Exhibit 4 illustrate, approximately 0.9                                  30
percent of offenders in the recidivism                                   20
study have 20 or more criminal
                                                                         10
history points.
                                                                         0
                                                                              0   1   2      3      4     5      6     7      8     9 10 11 12 13 14 15 16 17 18 19 20+
       Criminal history points                               Criminal History Points
represent the purest form in which the                                                    SOURCE: U.S. Sentencing Commission, FY1992 Recidivism Sample (U.S. citizens), 2003, weighted data.

guidelines measure recidivism risk.
The CHC is not as pure in its form
because the CHC is an aggregation of points into one of only six categories. Therefore, the sum of
criminal history points is the primary source for evaluating the predictive ability of the current
criminal history Chapter Four provisions. Not surprisingly, therefore, when predicting the primary



         18
            Recall that the three components of the primary recidivism definition are: a re-conviction; a re-arrest with no
conviction disposition information available on the post-release criminal history record; and a supervision revo-cation
(during either probation or post-prison supervision).
          19
             However, analysis using only one of the three primary definitions components is not recommended. Using
only one element of the definition reduces the sample size of recidivating offenders, which subsequently increases the
rate of error in the indicator chosen to measure the underlying risk for re-offending. Further, analysis using only one
recidivism event type (re-convictions only, for example) may find that certain predictors are not statistically significant
both because one vent type provides a lower base rate for recidivism and because one event type will provide a more
error prone measure of the underlying risk for re-offending.

                                                                          Page 7 of 38
